DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 12, 14, 16-21, 23, 24, 27, and 28 (all pending claims) are rejected under 35 U.S.C. 103 as being unpatentable over  Liu et al (US 8,463,418) in view of (a) Joyce et al (US 2011/0245380), (b) “Nanocellulose in polymer composites and Biomedical applications” (herein referred to as “Lu’),  (c) Vyakarnam et al ( 2003/0077311), and (d) Applicant’s admissions, as evidenced by US2019/0111175.
Liu teaches a 3 dimensional (additive manufacturing) printed porous article comprising printed pores that are interconnected (figures 3) for use as a biocompatible composite (abstract-“biomedical applications”).  The article further has surface porosity (Figure 3).  Herein, a porous product is understood to read on a “cellular” material as claimed.
With regards to claim 16, said method of making the product does not require a physical or chemical foaming agent. 
Liu fails to teach the composition to be foamed should comprise cellulose fiber with a plastic alloy having a hydrophilic (polyamide or polyester) and hydrophobic (polyolefin) polymer However, Joyce teaches such a composition (abstract). The polyolefin may comprise polypropylene (0026).  The composition may further include a maleated polymer, which improves the interaction and dispersion of the base thermoplastic polyolefin with the cellulosic inclusions (0033)-thus it is understood to read on the claimed coupling of claim 12. The cellulosic fiber is included in amounts of 1-80 percent of the composition, preferably 30-60% (0030)-herein understood to read on the claimed weight percentages of claims 17-19.  The fiber should have a moisture content of less than 1% (0013).  The cellulose fiber may comprise tree/plant cellulose-herein understood to read on claims 24 and 4 since applicant acknowledges plant-derived cellulose is usually found in a mixture with hemicellulose, lignin, and pectin (0006).  Said fiber is further understood not to be restorable in a body (see Applicant’s arguments and specification at 0015). The composition may further comprise a pigment (0034).    It would have been obvious to utilize the composition of Joyce in the product of Liu because said composition exhibits improved tensile strength, flexural modulus and impact strength (0003).
With regards to the claimed chain length, Lui teaches the fiber may be tree cellulose, but does not teach the claimed unit length.  However, Applicant admits (page 5 of the original specification) that existing cellulose from wood pulp has a typical chain length of between 300 and 1700 units.  Thus, it would have been obvious to one of ordinary skill in the art to utilize tree (i.e. wood) cellulose with a chain length of 300-1700 units because Liu teaches tree cellulose may be utilized and applicant admits such lengths are typical for cellulose from wood pulp. 
With regards to the claimed alignment and orientation of the cellulose fibers, the examiner takes the position said properties are inherent to a fibrous containing melt blend utilized in Liu.  Specifically, Liu’s method involves extrusion similar to FDM which is understood to inherently result in in the orientation of the fibers therein (see e.g. REVIEW ON THE ADDITIVE MANUFACTURING OF FIBER REINFORCED POLYMER MATRIX COMPOSITES).
Joyce teaches the composition should cellulose fiber, but does not teach said cellulose fiber should comprise nano-cellulose fiber.  However, Lu teaches that nanocellulose materials exhibit exceptional strength, characteristics, light weight, transparency, and excellent biocompatibility (abstract) and were found to be preferable to even MFC reinforced thermoplastics ( page 48;  right column).  Thus, it would have been obvious to one of ordinary skill in the art to utilize nanocellulose fiber as the cellulose fiber taught in Joyce because such nanocellulose fibers (when blended with thermoplastic polymers) exhibit improved strength transparency and biocompatibility characteristics-even compared to MFC.
With regards to the limitation that the cellulose fibers “lack lignin and hemicellulose” the examiner takes the position nano-cellulose inherently reads on said limitation since lignin and hemicellulose is removed from nano-cellulose materials (see US2019/0111175 @ 0044).  With regards to claim 21, nano-cellulose fibers are known to have an aspect ratio within the claimed range (see Lu  @ p 47 and US2019/0111175 @ 0044).  
Liu also fails to teach the claimed specific gravity, but Vyakarnam teaches the porosity of a biocompatible article can vary between 20-98% in order to suit the desired application (0027).  Thus, it would have been obvious to one of ordinary skill in the art to optimize the porosity (and thus the specific gravity) of Liu’s article based upon the desired application of the article. 
With regards to claim 27, Liu also fails to teach the article may be coated.  However, Vyakarnam teaches porous biocompatible structures may comprise a coating (0086, 0088) to facilitate protein adsorption and cell tissue attachment.  Thus, it would have been obvious to one of ordinary skill in the art to apply a coating to the porous article of Liu in view of Joyce in order to facilitate protein adsorption and cell tissue attachment.  Said coating is understood to read on the claimed non-porous surface” of claim 27.
Response to Arguments
Applicant’s arguments filed 3/25/2022 with respect to the pending claims have been fully considered and are discussed herein.
Response to Rejection of Claims 1, 4, 12, 14, 16-21, 23, 24, 27, and 28 under 35 U.S.C. § 103 as Unpatentable over Liu et al. (US 8,463,418) in view of Joyce et al. (US 2011/0245380), Lu (“‘Nanocellulose in polymer composites and Biomedical applications”) and Vyakarnam et al. (US 2013/0077311) and Malkki (US 2017/0067207) as evidenced by US 2019/0111175
With regards to the rejection of claims 1, 4, 12, 14, 16-21, 23, 24, 27, and 28 under 35 U.S.C. § 103 as being unpatentable over Liu et al. (US 8,463,418) in view of Joyce et al. (US 2011/0245380), Lu (“‘Nanocellulose in polymer composites and Biomedical applications”),  Vyakarnam et al. (US 2013/0077311) and Malkki (US 2017/0067207) (as evidenced by US 2019/0111175), Applicant argues none of the cited references teach or suggest printing a composition comprising oriented cellulose fibers having chain lengths between 300 and 1700 units. Said argument is noted but is moot in view of the new grounds of rejection.
Applicant further submits a further declaration by Robert Joyce with additional evidence of the non-obviousness , including Exhibit 3 which is an article entitled, “Critical Role of Degree of Polymerization of Cellulose in Super-Strong Nanocellulose Films” by Zhiqiang Fang, et al. Applicant contends the Fang article describes that the degree of polymerization (DP) of cellulose plays a pivotal role in increasing the mechanical strength of nanocellulose films.  Said argument is noted but is not persuasive as said evidence is not commensurate in scope with the pending claims.  Specifically, the reference fails to teach that the improved mechanical strength is exhibited by cellulose with DP across the claimed range.  Furthermore, applicant’s specification discloses the claimed DP is typical for the wood derived cellulose disclosed by Lui.  Thus, applicant’s argument is not persuasive.
Applicant further argues the declaration and paragraph [0006] of the present application disclose chain length relate to the tensile strength, water content, and processing ability with thermoplastic polyolefin and polyamide.   Said argument is noted but is not persuasive as said argument fails to compare the claimed invention to the closest prior art.  The closest prior art includes cellulose derived from wood.  Applicant admits cellulose from wood pulp “has typical chain lengths between 300 and 1700 units.”  Furthermore, said disclosure is part of the “Background of the Invention” and demonstrates that the skilled artisan would have known the DP is a known result effective variable that could be optimized according to the desired properties of the final product.
Applicant notes the Joyce declaration further states that printing with cellulose fibers having chain lengths of 300-1700 units is important for increasing the compression, strength, and elongation of the printed 3 dimensional articles.  Said argument is noted but is not persuasive because, as noted in applicant’s own Background of Invention, the chain length of the cellulose was known at the time of filing to be a result effective variable.  Furthermore, said argument is not persuasive as said argument fails to compare the claimed invention to the closest prior art;  the closest prior art contains cellulose derived from wood, which is known to typically have a chain length of 300-1700 units (see applicant’s specification @ paragraph 0006).
Applicant further argues that two other exhibits included in the declaration, namely, an abstract (the “IRC abstract”) and a manuscript (the “Salary paper’) show that printed 3 dimensional articles as presently claimed exhibit a significantly higher compressive strength than cancellous bone.  Applicant argues there is no indication in the prior art that aligning the cellulose fibers may result in increased compressibility.  Applicant additionally argues the IRC abstract shows that the printed 3 dimensional articles of the present claims possess significant ductility, being able to be reduced in height by about half before cracking. Said argument is noted but is not persuasive as said argument is not commensurate in scope with the pending claims.  Applicant is arguing that the claimed invention is distinguished from the prior art based upon the method by which it is made.  However, a claimed product cannot be patentably distinguished from a product in the prior art by the claimed method by which it is made unless the claimed method of making the product inherently results in a materially different product.  In the present application, there is no evidence suggesting that the claimed article, when “printed”, inherently results in a materially different method.  More specifically, applicant has not demonstrated increased compressibility would be obtained regardless of the conditions or method by which the article is “printed.”  For example, IRC is limited to FFF processes and Salary discusses FDM processes.  The claim is not limited to either method of “printing.”.  
Applicant further argues the Salary paper gives further evidence that the presently claimed printed 3 dimensional articles are biocompatible and mechanically robust. Said argument is noted but is not persuasive as the paper fails to compare the claimed invention to the closest prior art.  Furthermore, applicant has not demonstrated said paper is commensurate in scope with the pending claims.
Furthermore, Applicant argues the Office Action improperly disregards several aspects of the previously filed Joyce declaration, filed on September 21, 2021.  Specifically, the Office Action alleged that there is no evidence the results from Exhibits A and B is commensurate in scope with the pending claims. Applicant and the examiner agree that paragraphs 5-7 of the 9/21/21 Joyce declaration states the specimens referred to in Exhibits A and B were 3D printed articles as claimed;  the examiner and applicant disagree, however, as to whether the statements of paragraph 5-7 establish that the evidence is commensurate in scope with the claims. Applicant has the burden to demonstrate any showing of unexpected results in commensurate in scope with the pending claims.  The examiner is not aware of any precedence, and Applicant has failed to provide any evidence, supporting the position that stating the exemplary embodiments are within the scope of the claim (as Joyce does in paragraphs 5-7) is sufficient to satisfied said burden.
The examiner further states that it is not clear what was being tested because of the surface porosity and non-porous surface language. Applicant replies by noting  three-dimensional objects have multiple surfaces which can have both a porous surface (i.e., surface porosity) and a non-porous surface  (and notes such embodiments comprising a combination of porous and non-porous surfaces is described in paragraph [0057] of the present application).  Said argument is noted but is not persuasive, as it is not clear from the declaration (or from applicant’s arguments) what the surface porosity of the tested exhibits was like and whether it was commensurate in scope with the pending claims.
Applicant further notes the Office Action alleges that the evidence of surprise is not persuasive because there is no evidence showing the comment was commensurate in scope with the claims. Applicant argues said position is clearly erroneous in view of paragraphs 17-18 of the 9/21/21 Joyce declaration, which establish that the comment in Exhibit C from the postdoctoral scholar expressing surprise was made in response to a post that showed photographs of a printed 3 dimensional article as claimed.  Said argument is not persuasive for the reasons noted above with respect to paragraphs 5-7 of the declaration. Applicant further argues it is not true that “comparative data relative to the closest prior art” is the only type of evidence that can establish an unexpected result. The examiner respectfully disagrees and points applicant’s attention to MPEP 716.02(e) wherein it is disclosed that “An affidavit or declaration under 37 CFR 1.132  must (emphasis added) compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
With regards the Office’s position that  “‘praise’ is not a secondary consideration which can be established by a 1.132 declaration, Applicant argues “praise” by a person of ordinary skill in the art may imply that the person giving praise is surprised by the result.  Said argument is noted but is not persuasive.  In order to be persuasive, a declaration must establish a nexus between the claimed invention and an unexpected result.  Thus, the possibility that something “may” be true or be implied is not sufficient to establish unexpected results.  Furthermore, the statements made in the emails are not in declaration from, and do not have the guarantee that any statements or representations made therein are correct (see MPEP 716.02(g).
Thus, applicant’s arguments are not persuasive and the examiner’s positions of record are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “3D printing of wood fibre biocomposites:  from mechanical to actuation functionality” (A Le Duigou:  Materials and Design 96 (2016) 106–114) states the FDM of natural-fibre composites are “rarely” described in literature and research from the perspective of materials research is lacking but essential for such technology.  “Additive manufacturing of natural fiber reinforced polymer composites: processing and prospects” Composites Part B 1174 (2019) 106956 teaches natural fiber reinforced composites are not popular as biocomposites because of inadequate mechanical, thermal, and other physical properties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN R KRUER/Primary Examiner, Art Unit 3649